Citation Nr: 1233873	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-06 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the claims on appeal.

The Board has reviewed electronic VA medical records dated through 2012 which were not considered when this case was last adjudicated below, and it does not appear the Veteran has waived initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2011).  However, that additional evidence does not change the pertinent facts of this case as it shows only evidence of a right knee disability which was present in the evidence considered below.  Therefore, the Board finds that evidence is not pertinent to the disposition of this case, and there is no prejudice to the Veteran by proceeding with adjudication of his case without remanding for the RO to initially consider this evidence.  Bernard v. Brown, 4 Vet. App. 384 (1993)


FINDINGS OF FACT

1.  The competent medical evidence of record does not show any left knee disability.

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a current right knee disability that was incurred in, aggravated by, or otherwise the result of his active service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a left knee disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  Service connection is not warranted for a right knee disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or evidence is needed to substantiate a claim, and a duty to assist claimants by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Adequate notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  38 U.S.C. § 5103(a) (2011); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The Veteran was sent pre-adjudication notice in a March 2008 letter, prior to the July 2008 rating decision that is the subject of this appeal.  That letter informed the Veteran of what was necessary to substantiate a service connection claim, what information and evidence he must submit, and what information and evidence would be obtained by VA.  Therefore, that correspondence fully complied with the notice requirements.  38 U.S.C. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, the March 2008 letter the included information regarding disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The law requires that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once that has been accomplished, due process concerns have been satisfied.  Sutton v. Brown, 9 Vet. App. 553 (1996); 38 C.F.R. § 20.1102 (2011).  The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain that evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency determination).

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied.  The Veteran's service medical records are on file, as are various post-service medical records.  The Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, records were obtained from the only health care provider identified by the Veteran.  He has not indicated that there is outstanding evidence which demonstrates facts not shown by the evidence already of record.  The Board has reviewed the electronic VA medical records, but the evidence is not pertinent in that it does not show any pertinent facts that were not known when this case was last adjudicated below.  As part of his February 2009 Substantive Appeal, the Veteran indicated that no hearing was desired in this case.  The Board acknowledges that no VA medical examination was accorded to the Veteran in conjunction with his knee claims.  However, the Board finds that no development is warranted based upon the facts of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes has thoroughly reviewed the record in this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must analyze the credibility and probative value of evidence, account for evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt arises regarding service origin, that doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for the left and right knee, and the claims must be denied.

The post-service medical evidence includes findings regarding a right knee disability of the Veteran, for which he underwent a medial meniscectomy in May 1986.  Although other records dated in May 1986 note a complaint of bilateral knee pain, the medical records primarily concern the right knee.  Moreover, nothing in the competent medical evidence on file shows a diagnosis of a chronic left knee disability.  The Board also notes that the electronic VA medical records do not show any diagnosis of a left knee disability.

The Board recognizes that the Veteran is competent to report a history of left knee symptoms, including pain and limitation of motion, which are capable of lay observation.  See Jandreau, supra.  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability. Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C. §§ 1110, 1131 (West 2002); Braymer v. Derwinski, 3 Vet. App. 223 (1992).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the absence of proof of present disability, there can be no valid claim.  Moreover, an examination is not necessary where there is no competent evidence of a current disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, however, the record does not show the Veteran has ever been shown to have a left knee disability at any time during the pendency of this claim.  Therefore, the Board finds that service connection cannot be granted for a left knee disability because the evidence does not show that the Veteran has any current left knee disability.

Regarding the right knee, there is competent medical evidence of a right knee disability for which the Veteran underwent a medial meniscectomy in May 1986.  However, the service medical records are silent for any right knee disability.  His lower extremities were clinically evaluated as normal on both his August 1969 pre-induction examination and his October 1971 release from active duty examination.  Moreover, the first competent medical evidence of a right knee disability appears in the medical records in 1986, almost 15 years after his separation from service.  Although records note right knee pain of several years duration, at least one May 1986 record notes that the problems originated four years earlier.  That record would indicate the disability has its onset in 1982, more than 10 years after his separation from service.

Normal medical findings at the time of separation from service, and the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against a claim.  Mense v. Derwinski, 1 Vet. App. 354 (1991); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

The Board also notes that no competent medical opinion is of record which relates a current right knee disability to the Veteran's period of active duty.  The Veteran contended in his February 2009 substantive appeal that he was a lineman in service and had to climb many poles using his knees and arms to support himself, and that he feels that caused damage to his knees.  He also related one accident while climbing a pole when he almost fell about 20 feet and caught himself.  However, he does not specifically state that he sustained an injury to either knee during service.  To the extent he contends that his in-service duties ultimately caused him to develop a right knee disability, that is the type of question that requires competent medical evidence to resolve.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1) (2011).

In addition, the Board observes that to the extent the Veteran indicates his right knee problems originated with service, those contentions appear inconsistent with and contradicted by the fact that his lower extremities were clinically evaluated as normal on his October 1971 release from active duty examination.  More significantly, it appears inconsistent with the 1986 post-service medical records which indicate the problems originated four years earlier, which would have been in 1982.  In short, the evidence shows the disability originated years after the Veteran's separation from service.

In view of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current right knee disability that was incurred in, aggravated by, or otherwise the result of his active service.  Moreover, the Board concludes that no further development is warranted.  There is no competent or credible complaint or clinical finding for a clinician to link the claimed right knee disability to the Veteran's military service.  Furthermore, the evidence of record does not show any event, disease or injury in service that would trigger the need for VA to provide an examination.  38 C.F.R. § 3.159(c) (2011).  A medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  Godfrey v. Brown, 8 Vet. App. 113 (1995) (medical opinion based on Veteran's recitation of medical history, and unsupported by clinical findings, is not probative); Bloom v. West, 12 Vet. App. 185 (1999) (medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177 (1995) (medical opinion is inadequate when unsupported by clinical evidence); Reonal v. Brown, 5 Vet. App. 458 (1993) ( medical opinion based on an inaccurate factual premise is not probative.).

No other basis for establishing service connection for the claimed right knee disability is otherwise demonstrated by the evidence of record, to include the presumptive provisions or as secondary to a service-connected disability.  38 C.F.R. §§ 3.307, 3.309, 3.310 (2011).

The Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for disabilities of the left and right knees.  As the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


